Citation Nr: 1644815	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as secondary to exposure to herbicide agents in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This matter was previously before the Board in September 2015, when it was remanded for further development.  At that time, the Board noted the Veteran withdrew his hearing request regarding the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA has conceded the Veteran was exposed to herbicide agents in service due to his service as an aircraft maintenance specialist at the Royal Thai Air Force Base Ubon from November 1969 to April 1971.

2.  The evidence establishes it is at least as likely as not that the Veteran has coronary artery disease.

3.  The Veteran's coronary artery disease is presumptively due to exposure to herbicide agents in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection for certain diseases enumerated in 38 C.F.R. § 3.309(e), including ischemic heart disease, may be established as presumptively due to herbicide exposure during service, if the claimant performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Once it is established that a claimant has been exposed to herbicide agents, a listed disease will be presumed service-connected due to herbicide exposure during service if it manifests to a compensable degree at any time, even though there was no record of such disease during service.  38 C.F.R. §3.309(e).

Here, VA has conceded the Veteran was exposed to herbicide agents in service due to his duties as an aircraft maintenance specialist at the Royal Thai Air Force Base Ubon from November 1969 to April 1971.  A September 2015 response from the Joint Services Records Research Center (JSRRC) verified the Veteran's exposure to herbicide agents, indicating C-123 aircraft that were used in Operation Ranch Hand (the aerial spraying of Agent Orange and other tactical herbicides over the Republic of Vietnam) are known to have transited the Royal Thai Air Force Base Ubon during that time period.  Thus, the only issue that remains is whether the Veteran has coronary artery disease.

A February 2013 VA examiner indicated the Veteran has ischemic heart disease, diagnosed as coronary artery disease.  The February 2013 VA examiner acknowledged the Veteran's ischemia could not be directly confirmed, but explained recently performed EKGs showed evidence of possible prior septal infarction that suggests a finding ischemic heart disease.  An October 2015 examiner also noted a diagnosis of coronary artery disease, but indicated on the examination report the Veteran's heart conditions did not meet the generally accepted medical definition of ischemic heart disease.  Based on the inconsistency in the October 2015 examination report, the Agency of Original Jurisdiction (AOJ) sought clarification in the form of a Veterans Health Administration (VHA) opinion.  The author of the VHA opinion indicated there was no evidence of ischemic heart disease and indicated all the Veteran's symptoms are due to arrhythmia (bradycardia) and chronic obstructive pulmonary disease, but did not otherwise provide a rationale regarding the opinion.

The Board finds the evidence establishes it is at least as likely as not the Veteran has coronary artery disease.  Two VA examiners have noted a diagnosis of coronary artery disease.  VA treatment records show the Veteran is followed for coronary artery disease.  Private treatment records indicate the Veteran has a history of atherosclerotic cardiovascular disease, diagnosed as coronary artery disease.  A July 2012 Agent Orange Registry Examination includes a diagnosis of coronary artery disease.  The October 2015 VHA opinion with its limited rationale is simply insufficient to overcome the litany of other evidence that supports a diagnosis of coronary artery disease.

Further, the development undertaken by the AOJ following the Board's September 2015 remand was inconsistent with the Board directives and largely unnecessary.  Stegall v. West, 11 Vet. App. 268 (1998).  In its September 2015 remand, the Board directed the AOJ to seek an additional medical opinion only if a response from JSRRC was negative with regard to herbicide exposure in service.  As previously noted, the September 2015 response from JSRRC was positive, verifying the Veteran's exposure to herbicide agents in service; therefore, it is unclear as to why the AOJ continued to develop evidence regarding the Veteran's claim.

In sum, herbicide exposure in service has been established in this case.  The evidence establishes it is at least as likely as not the Veteran has coronary artery disease.  Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's coronary artery disease is presumptively due to exposure to herbicide agents in service, and service connection for the disability is warranted.


ORDER

Entitlement to service connection for coronary artery disease is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


